Citation Nr: 1127256	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  11-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbar strain.  

2.  Entitlement to an initial compensable evaluation for tarsal tunnel syndrome, right foot.  

3.  Entitlement to an initial compensable evaluation for tarsal tunnel syndrome, left foot.  

4.  Entitlement to an initial compensable evaluation for right knee strain.  

5.  Entitlement to an initial compensable evaluation for left knee strain.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2005, from May 2007 to August 2008, and from October 2008 to February 2009.  He also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The RO issued a statement of the case (SOC) in January 2011 addressing the five issues identified above.  The Veteran then filed a timely VA Form 9 (substantive appeal) later that month.  In the VA Form 9, he contradictorily marked both that he wished to appeal all issues listed on the SOC and that he wished to appeal only certain issues.  (He then listed three of the issues currently on appeal.)  Because of the lack of clarity as to the Veteran's intent, the Board finds that all issues appealed in the notice of disagreement remain in appellate status.  Indeed, the Veteran did not clearly identify that he wished to limit his appeal to only three of the five issues listed in the SOC, thus all issues addressed in the SOC are presently on appeal.  See 38 C.F.R. § 20.202.  

In his January 2011 VA Form 9 (substantive appeal), the Veteran raised the issues of secondary service connection for disabilities of the ankles and plantar fasciitis.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increase evaluation for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's tarsal tunnel syndrome, right foot, and tarsal tunnel syndrome, left foot, are each shown to be productive of a disability picture that most nearly approximates no more than mild incomplete paralysis of the posterior tibial nerve. 

2.  Throughout the rating period on appeal, the Veteran's right and left knee disabilities have each been manifested by normal extension and flexion, without objective evidence of painful motion, and no instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent evaluation, but not more, have been met for tarsal tunnel syndrome, right foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, including Diagnostic Code 8525 (2011).  

2.  The criteria for the assignment of an initial 10 percent evaluation, but not more, have been met for tarsal tunnel syndrome, left foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, including Diagnostic Code 8525 (2011).  

3.  The criteria for the assignment of an initial compensable evaluation for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5256-5263 (2011).

4.  The criteria for the assignment of an initial compensable evaluation for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5256-5263 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The claims decided below arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on these claims under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded a VA examination in February 2010 to evaluate the severity of his bilateral tarsal tunnel syndrome and bilateral knee strain disabilities.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the February 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2009.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Pertinent to each claim on appeal, the Board notes that all potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, grant a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, regarding arthritis, are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Similarly, degenerative arthritis, where established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

A.  Bilateral Tarsal Tunnel Syndrome

The Veteran's tarsal tunnel syndrome of the left and right feet has been rated as noncompensably disabling under Diagnostic Code Diagnostic Code 8599-8525throughout the entire rating period, beginning October 8, 2009.

Tarsal tunnel syndrome is condition that is not expressly listed in the rating schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.

In this regard, tarsal tunnel syndrome, according to Stedman's Medical Dictionary, 27th Edition, is a "syndrome produced by entrapment neuropathy of terminal branches of posterior tibial nerve (medial plantar, lateral plantar, and calcanial nerves) at the ankle."  

Thus, the disability is best rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8525, regarding disabilities of the posterior tibial nerve.  

Under Diagnostic Code 8525, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis.  The highest schedular evaluation, 30 percent, is assigned for complete paralysis with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgia nature, an inability to flex the toes, weakened adduction, and impaired plantar flexion.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The following ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124(a).

"Mild," "moderate," "moderately severe," and "severe" are not defined in the diagnostic code.  Rather than applying a mechanical formula, all the evidence must be evaluated to ensure that decisions are "equitable and just."  38 C.F.R. § 4.6.  Accordingly, disabilities in this field are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consideration should be given especially to complete or partial loss of use of one or more extremities.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Moreover, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Also potentially pertinent are the schedular criteria under Diagnostic Code 5284, concerning "other foot injuries," which provide that a moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating; and a severe foot injury warrants a 30 percent evaluation.  With actual loss of use of the foot, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.  

In the present case, the Board finds that an initial 10 percent evaluation is warranted for tarsal tunnel syndrome of each foot.  In particular, the Veteran has credibly and consistently complained of symptoms involving pain and numbness in his toes extending up into the entire foot.  Such discomfort arises after running 10 to 15 minutes.  He underwent a VA examination in February 2010, which resulted in an assessment of bilateral tarsal tunnel syndrome with associated foot pain and numbness.  In light of this evidence, the Board finds that the disability picture more nearly resembles "mild" incomplete paralysis, which warrants a 10 percent rating under Diagnostic Code 8525.  

The Board finds, on the other hand, that a rating in excess of 10 percent is not assignable for either the left or right foot tarsal tunnel syndrome.  

First, the Veteran's complaints are entirely subjective.  The February 2010 VA examination revealed normal extremities examination, including peripheral pulses, and motor and sensory testing also revealed no abnormality.  Likewise, an outpatient VA podiatry consultation in November 2010 revealed no pain, numbness, or tingling on clinical manipulation of the tarsal tunnel of either foot.

Also significant, the evidence dated subsequent to the February 2010 VA examination also attributes the Veteran's functional impairment of the feet to nonservice-connected disabilities.  In particular, he underwent an outpatient consultation at VA in October 2010, during which he reported complaints of numbness in his toes extending up into the entire foot after running 10 to 15 minutes.  He indicated that the pain subsided once he stopped.  Therefore, he avoided running as it exacerbated his symptoms.  He also had bilateral heel and arch pain, worse in the morning, and ankle complaints.  Physical examination showed tenderness over the medial calcaneal tubercle (on the left and right) and Achilles insertion (on the left), with eversion strength slightly diminished (on the right).  The assessment was bilateral foot pain; plantar fasciitis; questionable tarsal tunnel; and right ankle sprain.  X-rays were also performed, and the findings showed "[n]ormal studies."  

The Veteran was then referred to VA podiatry, where an evaluation was performed in November 2010 (as cited above).  His complaints at that time involved painful arches upon first arising in the morning.  He also complained of numbness in both feet after running 15 minutes.  He felt as though his toes were going to sleep.  Physical examination showed severe pes planus and pain on plantar fascia bilaterally, but, as indicated, no pain, numbness, or tingling on manipulation of tarsal tunnel of either foot.  The assessment was plantar fasciitis, and tarsal tunnel, possible compartment syndrome.  The treatment plan involved the use of orthotics, which he later received in December 2010.  

The Veteran was also referred for VA physical therapy.  A consultation was performed in November 2010, at which time the Veteran complained of numbness in his feet after running greater than 15 minutes.  This had occurred since 2008.  Further, he had had "sharp, tearing" painful arch on the left foot for four months, treated by podiatry.  It was noted that he had been prescribe medication for arthritis.  It was also noted that he was limited in his previously normal activities, such as running and lifting, and he could remain standing for only a moderate duration.  Clinical evaluation showed normal gait pattern and mobility techniques.  Physical examination showed left pes planus, and 4 out of 5 eversion of both feet.  It was determined that the Veteran's lower extremity numbness (and back pain) limited his participation in and endurance with his previously normal activities, such as running and lifting.  The only abnormal finding was numbness in his feet, which developed after running more than 15 minutes or marching strenuously.  

Given this evidence, which attributes a significant degree of his complaints (and the associated functional limitations) to the nonservice-connected severe pes planus and plantar fascia bilaterally, the Board finds that the tarsal tunnel syndrome disability does not more nearly approximate severe incomplete paralysis of the posterior tibial nerve in either extremity.  Thus, the next higher, 20 percent, rating is not assignable here.  See 38 C.F.R. § 4.124a; Mittleider, 11 Vet. App. at 182.  

For the same reason, the Board finds that the Veteran's tarsal tunnel syndrome is inconsistent with moderately severe foot injury, which would warrant a 20 percent rating under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  To the extent that a November 2010 treatment record includes a notation of arthritis, this is an inaccurate description of the Veteran's history, as shown by the earlier, October 2010 X-rays.  In any event, as the service-connected disability does not involve limitation of motion, the DeLuca factors are not for consideration.  See 8 Vet. App. 202.  

In light of the foregoing, the Board finds that separate initial ratings of 10 percent, but not higher, are warranted for tarsal tunnel syndrome, left foot, and tarsal tunnel syndrome, right foot, when taking into consideration the Veteran's competent and credible complaints.  "Staged ratings" are not warranted because the schedular criteria for a 10 percent rating were met throughout the entire the initial rating period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

C.  Bilateral Knee Strain

The Veteran's right and left knee strain disabilities have each been rated as noncompensable throughout the entire rating period, beginning October 8, 2009.  

Evaluations of the knee are assigned under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairment of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, addressing limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a  40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Under the rating schedule, normal range of motion of the knee for VA compensation purposes will be considered flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

A separate, compensable rating may be assigned under each of these three Diagnostic Codes (5257, 5260, 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; Diagnostic Code 5262, concerning impairment of the tibia and fibula; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

In the present case, after a careful review of the pertinent evidence of record, the Board finds that an increased rating is not warranted for the Veteran's left or right knee strain.

The pertinent evidence consists of a February 2010 VA examination.  At that time, the Veteran informed the VA examiner that he had knee and joint pain that was stable.  He had no current treatment, and he denied a history of hospitalization and surgery.  He endorsed complaints of pain and stiffness, but he denied a history of deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, episodes of locking, effusion, and symptoms of inflammation.  He indicated that the condition did not affect the motion of the joints.  He endorsed flare-ups of "moderate" severity, occurring weekly and lasting for hours.  Flare-ups were caused by standing for long periods; the pain was alleviated by moving the knees.  The Veteran reported that there was no loss of motion or other functional impairment during a flare-up.  Otherwise, he had no limitations on standing or walking and he used no assistive devices or aids.  

On physical examination, the VA examiner observed normal gait and no instability, crepitation, clicks or snaps, or grinding of the knees.  There were also no patellar, meniscus, tendon or bursae abnormalities.  Range of motion testing of the both knees revealed flexion to 140 degrees, and extension to 0 degrees.  There was no objective evidence of pain during range of motion testing in either knee.  There was no additional limitation of motion on repetitive use, and there was no ankylosis.  Based on the examination results, the VA examiner diagnosed bilateral knee strain associated with knee and joint pain , but with no effects on the Veteran's usual occupation or activities of daily living (ADLs).  

The remaining pertinent evidence of record consists of an October 2010 VA outpatient consultation, which revealed negative Drawer test.  

The above evidence shows, in summary, normal range of motion of both knees without recurrent subluxation or lateral instability.  Thus, a compensable rating is not assignable for limitation of flexion under Diagnostic Code 5260, extension under Diagnostic Code 5261, or other knee impairments under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, including Plate II.  

Furthermore, although the Veteran reported subjective complaints of pain and stiffness, especially after standing for long periods, there is no indication of arthritis.  Also, the October 2010 VA examination revealed no objective indication of painful motion or further functional limitation, including after repetitive use.  To the contrary, the Veteran himself affirmatively reported that he experienced no loss of motion or other functional impairment during flare-ups.  Thus, a compensable rating is not warranted under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, concerning functional limitations caused by pain, stiffness, or related factors.  See DeLuca, 8 Vet. App. 202. 

For these reasons, a compensable rating is not assignable for either knee even when taking the DeLuca factors into consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.  

Finally, there is no indication of ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  Accordingly, a compensable evaluation is not assignable under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  38 C.F.R. § 4.71a.

In conclusion, the Board finds that an initial compensable evaluation is not warranted for the left knee strain or right knee strain, even when taking into consideration the Veteran's competent and credible complaints.  "Staged ratings" are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

C.  Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected tarsal tunnel syndrome and knee strain disabilities.  However, the medical evidence, as discussed in detail above, reflects that those manifestations are not present in this case.  Otherwise, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Thus, the disabilities do not present an exceptional or unusual disability picture.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

An initial 10 percent rating, but not higher for tarsal tunnel syndrome, right foot, is granted, subject to the regulations governing the payment of VA monetary benefits.

An initial 10 percent rating, but not higher for tarsal tunnel syndrome, left foot, is granted, subject to the regulations governing the payment of VA monetary benefits.

An initial compensable evaluation for right knee strain is denied.

An initial compensable evaluation for left knee strain is denied.


REMAND

Upon review, the Board finds that further development is necessary on the claim of entitlement to an initial compensable evaluation for lumbar strain.   

First, there are pertinent outstanding records that must be obtained.  In particular, the Veteran reported during VA outpatient treatment in November 2010 that he was receiving ongoing chiropractic care every 6 to 8 weeks.  As these records are potentially relevant to the claim, remand is necessary to attempt to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also finds that a new VA examination is necessary.  In particular, the Veteran previously underwent an adequate VA examination in February 2010, which revealed normal posture, symmetry, and gait, and no abnormal spinal curvatures, including reverse lordosis, kyphosis, scoliosis, and ankylosis.  Several months later, by comparison, a November 2010 VA physical therapy evaluation showed thoracic kyphosis with increased lumbar curvature and forward head.  This discrepancy indicates that there may have been a material worsening of the disability.  Thus, a new VA examination is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the issue is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claim, to specifically include any chiropractic care.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and severity of all current residuals of the lumbar strain.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) is asked to provide an assessment of the current nature and severity of the Veteran's lumbar spine disability.  

The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner is also asked to identify whether the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician within the past 12 months.  If so, the number of such episodes should be indicated.  Finally, the examiner should identify any neurologic abnormalities of the lower extremities attributable to the lumbar spine disability.

The VA examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

4. After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


